DETAILED ACTION

Status of Claims
Amendment filed July 12, 2021 is acknowledged.   
Claims 2, 7, 16-17 have been cancelled by the applicant.
Claims 1, 3-6, 8-15, and 18-24 are pending. 
Claims 1, 3-4, 6, 8, 11, 15, 18-19 have been amended.    
Claims 22-24 have been added.
Claims 1, 3-6, 8-15, and 18-24 are examined below.
Claims 1, 3-6, 8-15, and 18-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-12, and 17-20 rejected under 35 U.S.C. 102(a)(1) and 103 in view of Hopper (US 7,301,436) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues:
Applicant respectfully submits that Mawatari teaches that a side of the asserted first landing trace that is directly opposite to the asserted plurality of indents also comprises indents. As such, Mawatari fails to teach or suggest "the first landing trace having a plurality of indents extending into the first side in a plan view," along with "the second side being directly opposite to the plurality of indents, the second side being free of indents in the plan view" as recited in amended claim 1. Accordingly, Applicant respectfully submits that Mawatari fails to teach or suggest all of the features of amended claim 1. Therefore, Applicant respectfully requests that the rejections of claim 1 under 35 U.S.C. § 102 be withdrawn.

However, as shown in the annotated figure below, the second side directly opposite the indents, as defined, is shown to teach not an indent directly opposite the first side indents, but a bulge directly opposite the first side indents.  Thus, applicant’s argument is not persuasive.

Next, regarding claim 8, applicant argues:
Claim 8 has been amended. During the interview conducted in June 24, 2021, Examiner Vieira indicated that amendments to claim 8 such as presented herein would overcome the current rejections of claim 8, but also indicated that further search and consideration would be required. Therefore, Applicant respectfully requests that the rejections of claim 8 under 35 U.S.C. § 102 be withdrawn.

However, upon further consideration, as was deemed necessary, it was determined that claim 8 is still anticipated by Mawatari (see rejections below).  Thus, applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was filed after the mailing date of the final rejection on May 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of indents hav[ing] an uneven spacing (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-15, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mawatari of record (US 8,587,122).
Regarding claim 1, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8); 
a first landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the first landing trace having a first side and a second side opposite to the first side, the first landing trace having a plurality of indents extending into the first side in a plan view, the plurality of indents forming a comb pattern in the plan view, the plurality of indents having an even spacing, the second side being directly opposite to the plurality of indents, the second side being free of indents in the plan 
a solder feature (613; Figure 6 shows how the solder forms over a plurality of indents for a trace 401, and correspondingly for a trace as shown in Figure 7A) over the first landing trace, the solder feature extending into the plurality of indents, the solder feature being the only conductive feature within each of the plurality of indents.  

    PNG
    media_image1.png
    328
    653
    media_image1.png
    Greyscale

Regarding claim 3, Mawatari teaches the solder feature (613) is in physical contact with the plurality of indents (Figure 6 and Figure 7A).

Regarding claim 4, Mawatari teaches a conductive pillar (501) over the solder feature, the conductive pillar overlapping with the plurality of indents in the plan view (502: pillar diameter, which corresponds to diameter 702 of Figure 7A).

Regarding claim 5, Mawatari teaches a width of the solder feature (613) is greater than a width of the conductive pillar (Figure 6 shows the spread of the solder feature).

Regarding claim 6, Mawatari teaches a width of the first landing trace is less than a width of the conductive pillar (Figures 4, 6, and 7A; column 2, lines 11-13).

Regarding claim 8, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8); and
a landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the landing trace having a first region and a second region, the first region of the landing trace having a first sidewall and a second sidewall opposite to the first sidewall, the first region of the landing trace having a plurality of indents extending into the first region of the landing trace from the first sidewall of the first region of the landing trace in a plan view, the plurality of indents having sidewalls perpendicular to the first sidewall of the first region of the landing trace, an entirety of the second sidewall being a planar sidewall, the second region of the landing trace being free of indents, wherein a maximal width of the first region of the landing trace is same as a maximal width of the second region of the landing trace (see Figure 4, annotated below), wherein an entirety of each of the plurality of indents is free from a non-solder conductive material (Figure 6), and wherein portions of the landing trace between adjacent ones of the plurality of indents and an interior of the landing trace comprise a same conductive material (Figure 4; 401).

    PNG
    media_image2.png
    423
    698
    media_image2.png
    Greyscale


Regarding claim 9, Mawatari teaches a solder feature (613 and 502) over the landing trace, the solder feature filling the plurality of indents (613).

Regarding claim 10, Mawatari teaches a width of the solder feature (613) is greater than a width of the landing trace (502).

Regarding claim 11, Mawatari teaches the solder feature (613) is in physical contact with the second sidewall of the first region of the landing trace (502).

Regarding claim 12, Mawatari teaches a conductive pillar (501) over the solder feature (613), the conductive pillar overlapping with the plurality of indents in the plan view (502).

Regarding claim 13, Mawatari teaches a width of the solder feature (613) is greater than a width of the conductive pillar (501; Figure 6).

Regarding claim 14, Mawatari teaches the plurality of indents have a comb pattern in the plan view (Figure 4 annotated above).

Regarding claim 15, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8);
a landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the landing trace comprising:
a first portion;
a second portion; and
a third portion connecting the first portion to the second portion in a plan view, 
a first sidewall of the first portion being collinear with a first sidewall of the second portion in the plan view, a second sidewall of the first portion being collinear with a second sidewall of the second portion and a second sidewall of the third portion in the plan view, the third portion having a plurality of indents extending into the third portion from a first sidewall of the third portion in the plan view, the plurality of indents forming a comb pattern in the third portion in the plan view, the first portion and the second portion being free of a comb pattern in the plan view, wherein sidewalls and a bottom of each of the plurality of indents expose a same conductive material (See Figure 4, annotated below); and


    PNG
    media_image3.png
    577
    754
    media_image3.png
    Greyscale


Regarding claim 18, Mawatari teaches the solder feature (613; usable with the trace of Figure 4 as shown in Figure 6) is in physical contact with the plurality of indents (Figure 6).

Regarding claim 19, Mawatari teaches a conductive pillar (501) over the solder feature (613), the conductive pillar overlapping with the plurality of indents in the plan view (Figure 6 and Figure 4; 502).

Regarding claim 20, Mawatari teaches the conductive pillar (501) is in physical contact with the solder feature (613; Figures 5 and 6).

Regarding claim 21, Mawatari teaches the plurality of indents have an even spacing (Figure 4, annotated above).

Regarding claim 23, Mawatari teaches a second landing trace on the substrate, the solder feature being laterally spaced apart from the second landing trace (column 4, line 64 – column 5, line 1.  Figure 8 shows a single trace, a conductive pillar overlapping a single connection on a single trace, but the specification as shown explicitly teaches that there are multiple traces.)

Regarding claim 22, Mawatari teaches the solder feature (613) is in physical contact with the second side of the first landing trace (Figure 4 annotated above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawatari.

	Regarding claim 24, Mawatari discloses the claimed invention except for “the plurality of indents have an uneven spacing.”  Rather, Mawatari discloses even spacing (Figure 4).  It would have been an obvious matter of design choice to adjust the spacing so as to be uneven, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ring (US Pub. No. 2012/0248599) discusses the increase of surface area necessarily results in better adhesion, and thus better reliability;
Camacho et al. (US Pub. No. 2015/0179602) discusses the increase of surface area necessarily results in better adhesion, and thus better reliability;
Richards et al. (US 5,204,615) discusses a comb-structure which increases surface area, and thus increases adhesion;
Onishi et al. (US 5,725,819): discusses a comb-structure which increases surface area, and thus increases adhesion;
Tanisaka (US 8,053,262): discusses a comb-structure which increases surface area, and thus increases adhesion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817